Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,561,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s arguments, see amendment, filed on October 26, 2021, with respect to the rejection of claims 6, 13, and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph, as being indefinite; and the rejection of claims 1, 6-10, 17, 19 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 7-8, 17, 19 and 20 of U.S. Patent No. 10,561,582 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and terminal claimer filed by the Applicant(s). The Examiner acknowledges the amendment to the drawing and the specification of the instant application filed on October 26, 2021. Claims 1-20 are pending in the application.  
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: the instant claims are considered an improvement over claims 1-20 of U.S. Patent No. 10,561,582; and 
In reference to claims 1, 11 and 17: the instant claim is allowed because the closest prior art, Lee (U.S. PAP 2020/0196782, hereon Lee) fails to anticipate or render obvious "a baby bottle sensor with deduction logic “including the steps (or comprising)  “determine whether movements indicative of a mixing action for mixing formula powder with water in the baby bottle occurs prior to receiving signals indicative of a feeding of the baby from the baby bottle; deduce from the received signals whether formula that requires mixing, or some fluid that does not require mixing is contained in the baby bottle, and record the deduction in an electronic bottle record associated with the baby bottle.,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857